DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the preliminary response filed on 11 March 2021, where:
Claims 1-50, 54-57, 60-73, 76-79, 81, 84-87, 91, 95-98, 100-102, 104-105, and 108-136 have been cancelled;
Claims 51-53, 58, 59, 74, 75, 80, 82, 83, 88-90, 92-94, 99, 103 and 106-107 pending in this Office Action.
Claim Objections
Claim 94 objected to because of the following informalities: claim 94 references claim 53 and cancelled claim 50.  The examiner suggests: 
-- 94. The rotation powered vehicle drive mechanism of claim 53 further comprising a helical shaft connector which operatively couples the drive mechanism to a second drive mechanism . --
Appropriate correction is required.
Allowable Subject Matter
Claims 51-53, 58, 59, 74, 75, 80, 82, 83, 88-90, 92-93, 99, 103 and 106-107 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: 
a platform assembly for a rotation powered vehicle, where the platform assembly includes a drive mechanism for providing rotation to the vehicle, where the drive mechanism includes a plurality of linkages so that rotation of the platform assembly results in rotation of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2016/0001167 issued to Anderson and U.S. Patent No. 7,040,638 issued to Cole teach of a rotation powered skateboard with a hydraulic drive.
U.S. Patent No. 5,310,202 issued to Goodspeed teaches of a skateboard with a tiltable pedal (36) for providing power to a skateboard.
U.S. Patent No. 7,073,805 issued to Yan teaches of a skateboard with a hinged transmission that drives a rack (1022) for providing rotation to a skateboard.
U.S. Patent Publication 2019/0329122 issued to Lee et al. teaches of a pedal driven skateboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618